Felton, Chief Judge.
In this action by a broker to recover commissions on monthly rentals allegedly due the broker under the written contract sued on, a copy of which is allegedly attached to and made a part of the petition, the basis of recovery is the obligation by the lessee to pay to the lessor the rentals specified in the contract, on which commissions are alleged to be due. Since the action is on the contract and the copy attached to the petition does not show the lessee’s signature, there is no valid allegation that the lessee was bound by the contract since the lessor would not be bound in the absence of the signature of the lessee to the purported bilateral contract. While the petition alleges that the contract was entered into by the lessor and lessee, the exhibit controls as to the contents and legal effect of the instrument. Spiegel v. Hays, 103 Ga. App. 293 (119 SE2d 123).
The lease was for more than one year, and since it was not alleged to have been in writing, only a tenancy at will resulted. *363Compliance with the terms of the contract beyond a year as to the payment of monthly rentals and the payment of the broker’s commissions did not alone take the case out of the statute of frauds. The record shows nothing whatsoever which would estop the lessor from terminating the contract either as to the lessee or the broker so the cases involving estoppel, cited by appellant, are not applicable.
Argued February 7, 1966
Decided March 11, 1966
Rehearing denied March 22, 1966.
Fine & Roiader, D. W. Roiader, for appellant.
Young & Thomason, Hardaway Young, III, for appellee.
The court did not err in sustaining the general demurrer to the petition.

Judgment affirmed.


Frankum and Pannell, JJ., concur.